Citation Nr: 1016158	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a substantive appeal was timely filed to the rating 
decision of September 2003 that granted service connection 
for dyspepsia, rated 30 percent disabling, and low back 
strain, right shoulder strain, and left shoulder strain, each 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to May 
2003.

A September 2003 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
granted service connection for dyspepsia, rated 30 percent 
disabling, and low back strain, right shoulder strain, and 
left shoulder strain, each rated 10 percent disabling.  A 
notice of disagreement was received in May 2004 in which the 
Veteran appealed the initial disability evaluations for those 
disorders.  A statement of the case was issued in January 
2005.

This appeal comes before the VA Board of Veterans Appeals 
(Board) from a November 2005 decision of the RO that informed 
the Veteran that no further action would be taken on the 
appealed issues because he did not file a timely substantive 
appeal.


FINDINGS OF FACT

1.  In a September 2003 rating decision, service connection 
was granted for dyspepsia, rated 30 percent disabling, and 
low back strain, right shoulder strain, and left shoulder 
strain, each rated 10 percent disabling.

2.  On September 30, 2003, the RO mailed the appellant a 
letter (notice of decision) informing the Veteran of the 
above rating determinations.  

3.  The RO received the Veteran's timely notice of 
disagreement to the initial disability ratings for dyspepsia, 
low back strain, right shoulder strain, and left shoulder 
strain in May 2004.  

4.  The RO mailed the appellant a statement of the case as to 
those issues on January 19, 2005.

5.  A VA Form 9, Appeal to the Board of Veterans Appeals, was 
received on May 9, 2005.  

6.  A VA form 9 or other communication consistent with a 
substantive appeal was not received within 60 days of the 
January 2005 statement of the case or within one year of the 
September 2003 notice of decision.


CONCLUSION OF LAW

The veteran did submit a timely substantive appeal to the 
rating decision of September 2003 that granted and assigned 
evaluations for dyspepsia, rated 30 percent disabling, and 
low back strain, right shoulder strain, and left shoulder 
strain, each rated 10 percent disabling. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009)) which define the obligations of VA to assist a 
claimant in the development of a claim.  However, the Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board finds that the law is dispositive in the 
instant case, and that the provisions of the VCAA do not 
apply. 

Factual Background and Legal Analysis

Appellate review of an RO decision is initiated by a notice 
of disagreement and is completed by a substantive appeal 
after a statement of the case has been furnished. 38 U.S.C.A. 
§ 7105(a).  An appeal consists of a timely filed notice of 
disagreement in writing, and a timely filed substantive 
appeal after a statement of the case. See 38 C.F.R. § 20.200, 
20.202.  The date of mailing of the statement of the case 
will be presumed to be the same as the date of the statement 
of the case. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2009).  A substantive appeal consists of a properly 
completed VA Form 9 ("Appeal to the Board of Veterans 
Appeals") or correspondence containing the necessary 
information which may be construed as an appeal. 38 C.F.R. 
§ 20.202.  A substantive appeal must be filed within 60 days 
after the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. 38 C.F.R. § 20.302(b).  An 
extension of time may be granted "on request for good cause 
shown."  38 U.S.C.A. § 7105(d)(3).  A substantive Appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction. 38 U.S.C.A. § 7105(d) 
(3) (West 2002); 38 C.F.R. § 20.101(d) (2009).  The agency of 
original jurisdiction or RO may close the case for failure to 
respond after receipt of the statement of the case (see 38 
C.F.R. § 19.32 (2009)), but a determination as to timeliness 
or adequacy of any such response for the purposes of appeal 
is within the province of the Board. 38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.101(d) (2009).  Importantly, a failure to 
timely perfect an appeal does not require dismissal; the 
Board may waive the time period.  Percy v. Shinseki, 23 Vet. 
App. 37 (2009).

In this case, a September 2003 RO rating decision granted the 
appellant's claims of entitlement to service connection for 
dyspepsia, rated 30 percent disabling, and low back strain, 
right shoulder strain, and left shoulder strain, each rated 
10 percent disabling effective from May 16, 2003.  Notice of 
these determinations was sent to the appellant by letter 
dated September 30, 2003.  Correspondence was received from 
the Veteran in May 2004 signifying his disagreement with the 
initial evaluations that had been assigned for dyspepsia, low 
back strain, right shoulder strain and left shoulder strain.  
A statement of the case was issued on January 19, 2005, more 
than one year after the notice of decision letter in 
September 2003.  The Veteran was informed that he had to file 
a substantive appeal within 60 days of the date of the 
letter, and that if he were not heard from within that period 
his case would be closed.  The importance of the deadline was 
mentioned twice, and stressed with use of bold type.  No VA 
form 9 or any other communication of intent to appeal, or any 
other communication from the Veteran, was received from the 
appellant or his representative within the 60-day period from 
the January 19, 2005 issuance of the statement of the case.  
A substantive appeal dated April 27, 2005 was received from 
the appellant on May 9, 2005.  

VA did not receive a request for more time to file a 
substantive appeal from either the appellant or his 
representative, nor has the appellant indicated that this was 
requested.  Since a request for an extension of time to file 
a substantive appeal was not received or submitted, the 
Veteran was not entitled to extension of time for perfecting 
an appeal for good cause. See 38 C.F.R. § 20.303; Roy v. 
Brown, 5 Vet. App. 554, 556-57 (1993).  The Veteran asserts 
that he believed he had one year from the date of receipt of 
his election letter, in which he was informed he could choose 
the traditional appeals process or a Decision Review Officer 
review, to perfect his appeal.  However, that letter, at 
best, informed hi  only of a 60 day period to notify VA of 
his choice, and made no mention of a one year window from 
that letter  or any other.  Even if his current assertions 
are considered as a request for extension of time, they fail 
to cite any good cause.  There is no basis upon which the 
Board may or should waive the one filing deadline for 
perfection of the appeal.

As noted previously, neither a VA Form 9, nor an equivalent 
communication was received from the appellant prior to the 
expiration of the time limit for filing a substantive appeal 
which in this case was March 20, 2005.  Therefore, the 
substantive appeal received on May 9, 2005 was submitted too 
late to be considered timely because it was not received 
prior to or on March 20, 2005.  

The law is clear that a substantive appeal must be filed with 
the agency of original jurisdiction (RO) within the 
appropriate time frame.  The Board is bound by the laws and 
regulations governing the appellate process. See 38 U.S.C.A. 
§ 7104 (West 2002).  In this case, there is no evidence that 
a substantive appeal was received by the originating agency 
prior to May 9, 2005.  In addition, there is no indication 
that evidence was submitted after the January 2005 statement 
of the case that required issuance of a supplemental 
statement of the case.  For these reasons, the Board finds 
that the appellant did not file a timely substantive appeal 
as to the initial ratings for dyspepsia, low back strain and 
right and left shoulder strain.  

Therefore, inasmuch as a timely substantive appeal was not 
received from the Veteran, the Board does not have 
jurisdiction to adjudicate the claims and his appeal must 
thus be dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002).


ORDER

A substantive appeal to the September 2003 rating decision 
granting service connection and awarding initial ratings for 
dyspepsia, low back strain, right shoulder strain, and left 
shoulder strain was not timely received; the appeal is 
dismissed.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


